                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


FREDERICK CARTER                                  §

VS.                                               §               CIVIL ACTION NO. 9:17-CV-40

BRAD LIVINGSTON, et al.,                          §

             MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Frederick Carter, an inmate formerly confined at the Polunsky Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against several defendants.

       The Court referred this matter to the Honorable Zack Hawthorn United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s claims against Quality Services and Risk Management,

Polunsky Officials and TDCJ, Polunsky Grievance Coordinator and TDCJ, and TDCJ Polunsky

Security should be dismissed for failure to state a claim and as frivolous.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge (docket entry no.

73). This requires a de novo review of the objections in relation to the pleadings and applicable law.

See FED. R. CIV. P. 72(b).

       As outlined by the Magistrate Judge, these defendants are not separate legal entities having

jural authority. See, e.g., Bridges v. Rossie, No. 3:96cv448, 1998 WL 241242 at *5 (N.D. Tex. May

6, 1998) (holding that Dallas Police Department lacks jural existence and the capacity to be sued);

Magnett v. Dallas County Sheriff’s Department, No. 3:96cv3191, 1998 WL 53555 at *1 (N.D. Tex.

Jan. 20, 1998) (holding that neither the Dallas County Sheriff’s Department nor the Dallas County

Sheriff’s Department Detention Services Bureau has the legal authority to engage in separate
litigation); Jacobs v. Port Neches Police Department, 915 F. Supp. 842, 844 (E.D. Tex. 1996)

(holding that county sheriff’s department and county district attorney’s office are not legal entities

capable of suing or being sued). Plaintiff has failed to show these entities have the capacity to be

sued.

                                              ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A PARTIAL JUDGMENT will be entered in accordance with the recommendations of the

Magistrate Judge.


         So Ordered and Signed
         Sep 16, 2019




                                                  2
